Citation Nr: 1805307	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  17-34 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an effective date prior to November 20, 2013 for the award of service connection for diabetes mellitus type II.

2. Entitlement to an effective date prior to November 20, 2013 for the award of a 10 percent rating for service-connected hypertension.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Haddock, Counsel



INTRODUCTION

The Veteran had active service from June 1961 to June 1969 and from September 1971 to April 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision by the Huntington, West Virginia Department of Veterans Affairs Regional Office (RO).  Jurisdiction of the appeal has since been transferred to the Lincoln, Nebraska RO. 

The Board notes that the Veteran's representative has not submitted a VA Form 646.  The Lincoln, Nebraska RO requested that the representative complete and return a VA Form 646 in November 2017 in relation to this appeal; however, no response was received.  Therefore, the opportunity to submit a statement shall be deemed as waived.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. VA first received notice of the Veteran's intent to file claims of entitlement to service connection for diabetes mellitus and entitlement to an increased rating for hypertension through a telephone contact on November 20, 2013.

2. Prior to November 20, 2013, there was no formal claim, informal claim, or written intent to file a claim for any disability received by VA. 

3. The objective medical evidence of record reflects that the Veteran's hypertension did not meet or approximate the level of severity contemplated by a 10 percent rating until July 24, 2014, which is later in time than the date of receipt of the Veteran's claim for an increased rating.

CONCLUSIONS OF LAW

1. The criteria for an effective date prior to November 20, 2013 for the award of service connection for diabetes mellitus have not been met.  38 U.S.C. §§ 5110, 5107 (2012); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2017).

2. The criteria for an effective date prior to November 20, 2013 for the award of a 10 percent rating for hypertension have not been met. 38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.114, 3.155, 3.156, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but VA is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the duties to notify or assist.  Manning v. Principi, 16 Vet. App. 534 (2014); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  However, the Board notes that in a April 2014 letter, the Veteran was provided appropriate notice with respect to how VA assigns effective dates.

Legal Criteria and Analysis

Generally, the effective date of an award shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C. § 5107.

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a), (b); 38 C.F.R. § 3.400(b)(2)(i).  

For an increased rating claim, the effective date shall be the later of either the date of receipt of claim or the date entitlement arose.  38 C.F.R. § 3.400(o).  An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 C.F.R. §§ 3.400(o)(1), (2).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C. § 5101(a).  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155.  An application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C. 
§ 5110(b)(3) 38 C.F.R. §§ 3.1(p), 3.155(a); Servello v. Derwinski, 3 Vet. App. 196 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Here, the Veteran contacted the RO on November 20, 2013, inquiring about the status of his claims of entitlement to service connection for diabetes mellitus and entitlement to an increased rating for hypertension.  This communication, documented in a report of contact, served as the Veteran's claim as there was no evidence in the file that the Veteran had submitted a formal or informal claim prior to that date.   

In his NOD with the August 2014 rating decision, the Veteran alleged that he filed his initial claim in March 2013, and as such, the award of service connection for diabetes mellitus and the award of a 10 percent rating for hypertension should both be effective as of that date.  In support of his contention, the Veteran submitted a copy of a VA Form 21-4138, "Statement in Support of Claim," which notes a signature date of March 11, 2013 and indicates the Veteran's desire to file a claim for increase for all of his service-connected disabilities.  This statement provides no indication that the Veteran was seeking a claim of service connection for diabetes mellitus.  Regardless of the date noted on the document as having been signed, this statement was first received by VA in June 2014, after the Veteran's claims were already being developed.  The record does not contain any evidence that this statement was submitted prior to June 2014 and as such, a date of claim earlier than November 20, 2013 has not been established.  

At the outset, there is no indication that the Veteran filed a claim for entitlement to service connection for diabetes mellitus within one year of his April 1984 separation from active service.  As such, the date of the Veteran's separation from service cannot be used as an effective date.  38 C.F.R. § 3.400(b)(2).  Therefore, the appropriate effective date is either the date of the receipt of the claim or the date that entitlement to service connection arose, whichever is later in time.  38 C.F.R. 
§ 3.400(b)(2).

The first time a claim of entitlement to service connection for diabetes mellitus was raised was during the Veteran's November 20, 2013 telephone conversation with the RO.  Based on this contact, the RO initiated development on the issue and November 20, 2013 was established as the date of his claim.  Service connection was granted effective that date in the August 2014 rating decision.  While the Board notes that diabetes mellitus may have manifested prior to the Veteran's claim, the applicable law and regulations provide that it is the later of the date of receipt of the claim or the date entitlement arose which is controlling.  As the date of the Veteran's claim is the later of the two dates, the currently assigned date of November 20, 2013 is the appropriate effective date for the grant of service connection.  Additionally, even if VA had received the alleged March 2013 claim, that statement did not reference a claim of entitlement to service connection for diabetes mellitus and so could not serve as a basis for granting an earlier effective date.

With respect to the claim of an earlier effective date for the 10 percent rating for hypertension, with the date of claim established, the Board must determine when entitlement to a 10 percent rating arose.  38 C.F.R. § 3.400(o).  The term "date entitlement arose" is not defined in the current statute or regulation.  See id.  However, case law has interpreted the phrase as the date when the claimant met the requirements for the benefits sought.  This is determined on a "facts found" basis. See 38 U.S.C. § 5110 (a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  As noted, the Veteran is requesting an earlier effective date for the award of a 10 percent rating.  Thus, the date entitlement arose will be the date on which the manifestations of the Veteran's hypertension either met or approximated the criteria for a 10 percent rating; diastolic pressure of predominately 100 or more; or systolic pressure of predominately 160 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

Reviewing the medical evidence prior to November 20, 2013, the Board finds that there is no evidence that the Veteran's hypertension was manifested by diastolic pressure of predominately 100 or more or systolic pressure of predominately 160 or more prior to his VA examination in July 2014.  The only record of treatment within the one year period prior to the date of claim is an August 2013 VA medical center emergency department record which notes a blood pressure reading of 147 over 70.  As entitlement to a 10 percent rating was not shown prior to the established date of claim, the appropriate effective date for the grant of a 10 percent rating is the November 20, 2013 date of claim.  38 C.F.R. § 3.400(o).

The Board is sympathetic to the Veteran's situation.  However, the legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  There is no prior claim for service connection for diabetes mellitus or for an increased rating for hypertension prior to the November 20, 2013 contact.  Thus, the Board finds that November 20, 2013, is the appropriate effective date for the award of service connection for diabetes mellitus and the award of a 10 percent rating for hypertension.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

As there is no legal basis for assignment of any earlier effective date, and because the preponderance of the evidence is against the claims for any earlier effective date, the Board finds that the claims must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than November 20, 2013, for the award of service connection for diabetes mellitus is denied.

Entitlement to an effective date prior to November 20, 2013 for the award of a 10 percent rating for hypertension is denied.




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


